           Case 1:19-mj-08199-UA Document 19 Filed 08/06/20 Page 1 of 2




                                     SAPONE & PETRILLO, LLP

William S. Petrillo, Esq., Partner                                        Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone. Esq. , Partner                                          Michael Vitaliano, Esq. , Associate

       MANHATTAN                                                                    LONG ISLAND
 40 Fulton Street, 23rd Floor                                                1103 Stewart Avenue, Suite 200
New York, New York 10038                                                      Garden City, New York 11530
 Telephone: (212) 349-9000                                                      Telephone: (516) 678-2800
  Facsimile : (347) 408-0492                                                     Facsimile: (516) 977-1977
E-mail : ed@saponepetrillo.com                                              E-mail : william@saponepetrillo.com


                                                                                      August 5, 2020

Hon. Colleen McMahon
Chief United States District Judge
United States District Court
                                                                     z (to (J-D .'•; -KJ
                                                                 V"-Jt.. C,ou~{-- -\'vv s~                      ..J~P-.
                                                                                                                          ~:~'.if<•
                                                                                                                          vl         p.c---\-,
Southern District of New York
500 Pearl Street                                                                           r)l[G   c.-f;,                 C,A'R-~7
New York, NY 10007
                                                               \ n\{, 1k ~ ~ ~                         V    th-.r ~c
                                                           A V \ \ l'( \      Ir..- ('t.~'-.,f_    V
                                                           'J"           fc,""~"
                                     Re:   United States v. Hua Fen Bi
                                           Docket No· 19-M T-8199

Dear Judge McMahon:                                                                           ~                 'Jt.. )xJ_
        I am counsel to Defendant Hua Fen Bi. Mr. Bi is scheduled to plead guilty to an information
in the above-referenced case on Friday, August 7, 2020. Mr. Bi's gui lty plea is to be conducted
remotely by the Magistrate Court.

       In advance of Friday's change of plea hearing, I write to ask that the Court make a finding,
pursuant to the CARES Act, that "for specific reasons ... the plea or sentencing in [this] case
cannot be further delayed without serious harm to the interests of justice."

    Under Section 15002(b)(2)(A) of the CARES Act, guilty pleas and sentencings may proceed
by video teleconference or by teleconference if the following two conditions are met:

          first, if the chief judge of the district ·'specifically finds ... that felony pleas under Rule 11
          of the Federal Rules of Criminal Procedure and felony sentencings under Rule 32 of the
          Federal Rules of Criminal Procedure cannot be conducted in person without seriously
          jeopardizing public health and safety"; and

           second, if "the district judge in a particular case finds for specific reasons that the plea or
          sentencing in that case cannot be further delayed without serious harm to the interests of
          justice, the plea or sentencing in that case may be conducted by video teleconference, or
          by telephone conference if video teleconferencing is not reasonably available."


         VSDC SDNY
         DOCUMENT
         ELECTRO~ICALLY FILED
         :)OC #:      I I
        D.-\TE r-I LE D : --~ {      bf!o_
        Case 1:19-mj-08199-UA Document 19 Filed 08/06/20 Page 2 of 2




       Respectfully. the first of these conditions was met when, on March 30, Your Honor issued
standing order MI 0-648 , 20 MC 176, stating, among other things, that:

               on motion of the undersigned, the undersigned specifically finds that
               felony pleas under Rule 11 of the Federal Rules of Criminal
               Procedure; felony sentencings under Rule 32 of the Federal Rules of
               Criminal Procedure; and equivalent plea and sentencing, or
               disposition, proceedings under chapter 403 of title 18, United States
               Code (commonly known as the "Federal Juvenile Delinquency
               Act") cannot be conducted in person without seriously jeopardizing
               public health and safety, and thus video teleconferencing, or
               telephone conferencing if video conferencing is not reasonably
               available, may be used in such proceedings with the consent of the
               defendant, or juvenile, after consultation with counsel and upon a
               finding by the presiding judge that the proceeding cannot be further
               delayed without serious harm to the interests of justice."

         As to the second condition, given: (I) the ongoing public health crisis posed by the
pandemic and the risk to Mr. Bi, court personnel, and the public posed by Mr. Bi attending an in-
person court proceeding; (2) the fact that Mr. Bi has been charged by complaint since October
2019, and it would be preferable for all involved to resolve the matter without additional rollovers;
and (3) the harm to the interests of justice if resolution of this matter, including the entry of any
forfeiture order and related payment schedule, is further delayed, the parties are asking that Your
Honor find that Mr. Bi's plea cannot be further delayed without serious harm to the interests of
justice.

        Mr. Bi consents to proceeding remotely, and the government, by AUSA Emily Deininger,
also consents.

          Therefore, for the reasons stated above, I respectfully request that the Court find that Mr.
Bi ' s plea by video teleconference may appropriately move forward under the CARES Act.

        Your Honor' s consideration is greatly appreciated.

                                                                      Respectfully submitted,

                                                                      Isl Edward V Sanone
                                                                                     •
                                                                      Edward V. Sapone

Cc:    AUSA Emily Deininger
       AUSA Alexandra Rothman




                                                  2
